DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 11/12/2019, 12/12/2019, and 07/29/2021 are acknowledged by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 13-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hatting et al. (DE 2354901).
Hatting et al. discloses:
1. An assembly (fig. 1) comprising: a first chamber (chamber within 1, 2); at least one second chamber (within 8); a pivoted object (4, 5 pivots around the axis of the curvature of 7); at least one pivoting drive (11, 10) that is configured to pivot the pivoted object (resulting in the movement shown in dashed lines in fig. 1), wherein the pivoted object is arranged in the first chamber (4, 5 are within 2); an intermediate wall (13) arranged between the first chamber and the second chamber; a transmission body (7), which is annular at least in some section or sections (7 is an annular section, as seen in fig. 1), is rotatable about an axis of rotation (axis of the curvature of 7) by the pivoting drive and is fed through at least one feed-through opening (opening in 13 through which 7 passes) in the intermediate wall.
2. The assembly as claimed in claim 1, wherein the transmission body (7) is arranged both in the first chamber and in the second chamber (portion in bellows 12 is in the first chamber and portion having gear engagement 9 with 10 is in the second chamber, as seen in fig. 1).
3. The assembly as claimed in claim 1, wherein for rotation about the axis of rotation, the transmission body (7) is in engagement (at 9) in the second chamber with the pivoting drive (portion having gear engagement 9 with 10 is in the second chamber, as seen in fig. 1).

5. The assembly as claimed in claim 1, wherein the pivoted object (4, 5) comprises a handling device (fluid handling device) for at least one of processing, handling, or moving an object in the first chamber (the valve handles the fluid or controls the movement of the fluid in the first chamber).
6. The assembly as claimed in claim 1, wherein the transmission body (7) is sealed off with respect to the intermediate wall, at least in a region of the at least one feed-through opening (bellows 12 seals off the transmission body 7 at the connection to the wall 13) .
7. The assembly as claimed in claim 6, wherein the transmission body (7) is sealed off with respect to the intermediate wall (13) by at least one sealing ring (crosshatched sealing ring shown unlabeled in 13, see fig. 1).
8. The assembly as claimed in claim 6, wherein the transmission body (7) is surrounded at least in some region or regions by at least one bellows (12), and is sealed off with respect to the intermediate wall (13) by the bellows.
9. The assembly as claimed in claim 8, wherein the bellows (12) is at least one of extendible or compressible in a shape of a ring segment, depending on a direction of rotation, by a rotary movement of the transmission body (7) about the axis of rotation (bellows 12 would extend and compress in a ring segment depending on the positions of the valve, as shown in dashed lines in fig. 1).

14. The assembly as claimed in claim 1, wherein the transmission body (7) is supported exclusively in the second chamber (8 guides and supports 7).
15. (New) The assembly as claimed in claim 1, wherein the pivoted (4, 5) object is secured in the first chamber (in 2) on the transmission body (7).
16. The assembly as claimed in claim 4, wherein the closure member (4, 5) comprises a valve disk (as seen in fig. 1).
17. The assembly as claimed in claim 8, wherein the transmission body (7) is surrounded at least in said some region or regions in the first chamber (in 2) by the at least one bellows (12).

Claims 1-6, 10-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Laurent (SU 1969375).
Laurent discloses:
1. An assembly (fig. 1-2) comprising: a first chamber (see A); at least one second chamber (7-see B, fig. 2); a pivoted object (11); at least one pivoting drive (26, 27) that is configured to pivot the pivoted object, wherein the pivoted object is arranged in the first chamber (11 is in A); an intermediate wall (see 1) arranged between the first chamber and the second chamber; a transmission body (12), which is annular at least in some section or sections (as seen in fig. 2), is rotatable about an axis of rotation (through 10) by the pivoting drive and is fed through at least one feed-through opening 
2. The assembly as claimed in claim 1, wherein the transmission body (12) is arranged both in the first chamber and in the second chamber (as seen in fig. 1-2).
3. The assembly as claimed in claim 1, wherein for rotation about the axis of rotation, the transmission body (12) is in engagement (at 25, 26) in the second chamber with the pivoting drive (portion having gear engagement 25, 26 is in the second chamber, as seen in fig. 1-2).
4. The assembly as claimed in claim 1, wherein the pivoted object (11) comprises a closure member (11) for closing a valve opening (opening in 18) of the assembly.
5. The assembly as claimed in claim 1, wherein the pivoted object (11) comprises a handling device (fluid handling device) for at least one of processing, handling, or moving an object in the first chamber (the valve handles the fluid or controls the movement of the fluid in the first chamber).
6. The assembly as claimed in claim 1, wherein the transmission body (12) is sealed off with respect to the intermediate wall, at least in a region of the at least one feed-through opening (see wall 8 in fig. 1) .
10. The assembly as claimed in claim 1, wherein in addition to the rotary movement about the axis of rotation, the transmission body (12) is movable in at least one additional direction of movement (forced outwardly into intimate contact with the seat face 8, see pg. 2, ll. 36-63).

12. The assembly as claimed in claim 11, further comprising at least one additional drive (21, 22, 15) for the at least one additional direction of movement.
13. The assembly as claimed in claim 1, wherein the pivoting drive (26, 27) is at least partially arranged in the second chamber (26 is arranged in B, as seen in fig. 1).
15. (New) The assembly as claimed in claim 1, wherein the pivoted object (11) is secured in the first chamber (in A) on the transmission body (via 10, 15, as seen in fig. 1).
16. The assembly as claimed in claim 4, wherein the closure member (11) comprises a valve disk (as seen in fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2996049, US 3731597, US 3281065, US 3070075, US 3446120, US 2657538, and US 3246580 each disclose related rotary actuators including a transmission body which is annular at least in sections and a pivoting drive (fluid/piston actuated vs mechanical/gear actuated). US 3281065 further discloses bellows (17) sealing a portion of the transmission body which extends through a wall which separates two chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753